Pee Cueiam,
The rulings of the learned president of the 81st judicial district, who specially presided at the trial of this case, appear to be in harmony with the opinion of this court when the case was here on former appeal: Carpenter, Apt., v. United States Life Insurance Co., 161 Pa. 9. There is nothing in the testimony introduced at the last trial that materially affects the controlling principles of the case as it was presented before. The record fails to disclose any error that would justify a reversal of the judgment: nor, do we think that either of the questions presented by the specifications of error requires discussion.
Judgment affirmed.